Exhibit 10.1

C:\Users\tjstrick\Pictures\CPC Logo\CPELogoBlack (442x313) (2).jpg
[cpe-20150331ex1010c7170g001.jpg]

Callon Petroleum Company

 

 

 

200 NORTH CANAL STREET

 

TELEPHONE 601/442-1601

P.O. BOX 1287

February 13, 2015

 

NATCHEZ, MISSISSIPPI 39121-1287

 

 

 

 

Bobby F. Weatherly

1206 Wood Duck Cove

Oxford, MS 38655

 

Retirement Terms Summary

 

Dear Bob:

 

Callon’s Board of Directors has approved the following:

 

 

1.



Lump Sum Payment – You will receive a lump sum payment of Two Hundred Sixty-six
Thousand Dollars ($266,000.00). You will also receive a Bonus Payment for 2014
when the bonus amounts receive final approval from the Compensation Committee.

 

2.



Regular Pay – You will receive your regular pay through February 15, 2015, which
will serve as your Retirement Date.

 

3.



Vacation – You will be paid for unused vacation time through your Retirement
Date.

 

4.



Group Health Insurance Option – Should you be retained as an active consultant
for Callon Petroleum Company, you will be eligible to be a participant in the
Callon Petroleum Company Group Health Plan after your date of retirement as long
as you remain an active Consultant to Callon Petroleum Company.

 

5.



Callon Petroleum Company Common Stock, Unvested Restricted Stock Units and
Phantom Stock Units – Under the terms of the Restricted Stock plan and the
Phantom Units plan and with the approval of the Compensation Committee of the
Board of Directors, all of your outstanding Restricted Stock Units and Phantom
Units will vest on your Retirement Date.

 

6.



Callon Property, Confidentiality and Non-disparagement – You agree to return all
files, information and other property of Callon to your supervisor.  You agree
to keep all matters relating to Callon operations confidential.  You agree not
to disparage Callon Petroleum Company or its business or affairs, including its
present or former employees or representatives.

 

7.



Acknowledgement of Reading and Understanding Agreement – You agree that you have
read this Agreement and understand all its provisions.  You have the right to
have an attorney or other representative of your choice review the Agreement and
advise you about it, and you have up to forty-five (45) days to do so.  You
understand that you have seven (7) days after you sign this Agreement to revoke
it.  You understand that the consideration promised in this Agreement will not
be paid before the expiration of that seven (7) day period.  This Agreement
waives all claims you may have against Callon of any type or character through
the date on which you sign this Agreement.

 



1

 

--------------------------------------------------------------------------------

 

8.



Release of All Claims – For the above considerations, you fully release Callon
Petroleum Company and all its affiliates and present and former agents and
employees from all claims or causes of action, whether known or unknown, which
arise out of or relate to your relationship or employment with Callon, including
its employees and agents.  You waive and release all claims to the fullest
extent permitted by law, including claims under the Age Discrimination in
Employment Act.  You agree that in the event any claim/action is brought by you
or on your behalf by any agency, such as the EEOC, you disclaim any award which
may be obtained and agree Callon shall not be required to pay any such award.

 

9.



Mississippi Law Applies – This Agreement shall be interpreted in accordance with
Mississippi law.

 

Please accept my sincere appreciation for your years of dedicated service and
loyalty to our Company.  I and the entire Callon Team wish you the absolute
best.

 

 

 

 

Sincerely,

 

/s/ Fred L. Callon

 

 

 

Fred L. Callon

 

President and CEO

 

I HAVE READ, UNDERSTAND AND ACCEPT THIS AGREEMENT.

 

ACCEPTED THIS __13__ DAY OF __February___________, 2015.

 

 

 

/s/ Bob F. Weatherly

 

Bob F. Weatherly

 

 



2

 

--------------------------------------------------------------------------------